UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [] ANNUAL REPORT PERSUANT SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 Commission File No. 000-14859 GARB OIL & POWER CORPORATION (Exact name of registrant as specified in its charter) Utah 87-0296694 (State or other jurisdiction of (I.R.S. Employer Identification. No.) incorporation or organization) 5248 Pinemont Drive, Suite C-110 Murray, Utah84123 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number: (801) 738-1355 Securities registered pursuant to Section 12(b) of the Act: Title of each className of each exchange on which registered None Securities registered pursuant to Section 12(g) of the Act: Common stock ($.001 par value) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No[X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [] No[X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [] No[X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [] No [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller Smaller reporting companyx reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes [] No[X] The aggregate market value of the voting and non-voting common stock held by non-affiliates computed by reference to the price at which the common stock was sold, or the average bid and asked price of such common stock, as of June 30, 2010, which is the last day of the most recently completed second fiscal quarter, was approximately $920,182 The number of shares outstanding of the Registrant’s common stock, $.001 par value, as of March 7, 2012 was 2,347,911,502. Table of Contents Item Page Part I 1 Description of Business 1 1A Risk Factors 6 1B Unresolved Staff Comments 9 2 Properties 9 3 Legal Proceedings 9 4 [Removed and Reserved] 9 5 Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 9 6 Selected Financial Data 13 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 13 7A Quantitative and Qualitative Disclosures about Market Risk 8 Financial Statements and Supplementary Data 18 Part II Consolidated Financial Statements F-1 Table of Contents F-2 Report of Independent Registered Public Accounting Firm F-3 Consolidated Balance Sheets F-4 Consolidated Statements of Operations F-6 Consolidated Statements of Stockholders’ Equity (Deficit) F-7 Consolidated Statements of Cash Flows F-8 Notes to the Consolidated Financial Statements F-9 9 Changes in Accountants and Disagreements with Accountants on Accounting and Financial Disclosure 19 9A Controls and Procedures 19 9B Other Information 21 Part III 10 Directors, Executive Officers and Corporate Governance 21 11 Executive Compensation 23 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 24 13 Certain Relationships and Related Transactions, and Director Independence 24 14 Principal Accountant Fees and Services 26 15 Exhibits, Financial Statement Schedules 26 Signatures 28 PART I CAUTIONARY NOTEREGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form10-K (this “Annual Report”), including the “Management’s Discussion and Analysis of Financial Condition and Results of Operation” section in Item7 of this report, and other materials accompanying this Annual Report contain forward-looking statements within the meaning of Section21E of the Securities Exchange Act of 1934 (the “Exchange Act”) and Section27A of the Securities Act of 1933 (the “Securities Act”). These statements relate to our, and in some cases our customers’ or partners’, future plans, objectives, expectations, intentions and financial performance and the assumptions that underlie these statements. You can identify these and other forward-looking statements by the use of words such as “may,” “will,” “could,” “would,” “should,” “expects,” “plans,” “anticipates,” “estimates,” “intends,” “potential,” “projected,” “continue,” or the negative of such terms, or other comparable terminology. Forward-looking statements also include the assumptions underlying or relating to any of the foregoing statements. These statements are based on current expectations and assumptions regarding future events and business performance and involve known and unknown risks, uncertainties and other factors that may cause industry trends or our actual results, level of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these statements. These factors include those set forth in the following discussion and within PartI, Item1A “Risk Factors” of this Annual Report and elsewhere within this report. Although we believe that expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. We will not and assume no obligation to update any of the forward-looking statements after the date of this Annual Report to conform these statements to actual results or changes in our expectations, except as required by law. You should not place undue reliance on these forward-looking statements, which apply only as of the date of this Annual Report. You should carefully review the risk factors described in other documents that we file from time to time with the U.S.Securities and Exchange Commission, or the SEC. In this Annual Report, references to “Garb,” the “Company,” “we,” “us,” “our” (and words of similar import) refer to Garb Oil & Power Corporation, a Utah corporation, and such references also include our wholly-owned subsidiary, RPS GmbH Resource Protection Systems, our subsidiaries Newview S.L. and any other subsidiary of the Company, unless specific reference is made to a particular company or a subsidiary of a company. 1.DESCRIPTION OF BUSINESS General Garb Oil & Power Corporation (“Garb”) is in the fast growing industry of waste recycling and specifically related to the E-Waste, waste to energy, tire recycling and car recycling. Garb’s strategy is to build its own plants and sell the high value products that Garb’s processing technology allow it to produce. Products such as copper, aluminum, alloys and plastics from its e-scrap plants, once in production: Products such as NanoRubber from its rubber plants, once in production. Garb technology is a proven technology already well utilized in Europe, where Garb, through its wholly owned subsidiary RPS GmbH Resource Protections Systems and its officers and principal shareholders, has already sold in the last 10 years over 135 machines and produced, built, collaborated, designed, planned, delivered and/or commissioned over 15 plants in the E-waste and Rubber recycling and general waste processing. Garb is a corporation incorporated in the State of Utah in 1972 under the name Autumn Day, Inc.The Company changed its name in 1978 to Energy Corporation International and again in 1981 to Garb-Oil Corporation of America, which marked the start of company’s development stage in the energy and recycling industries. The Company’s development stage activities consisted of raising capital, purchasing property and developing technology related to waste-to-energy electricity production, pyrolysis (extraction of oil, carbon, and steel from used tires), and recovery of used rubber from large off-the-road tires and repair and sale of used truck tires.In 1985 the Company changed its name to Garb Oil & Power Corporation.Garb exited its development stage June 30, 2004. 1 Recent Acquisitions RPS GmbH Resource Protection Systems On October 19, 2009, we entered into a Stock Purchase Agreement (the “RPS Agreement”) to purchase all of the outstanding shares of RPS GmbH Resource Protection Systems (“RPS”), a green-technologies company based in Germany specializing in waste processing and recycling (the “RPS Acquisition”).We closed the RPS Acquisition on October 27, 2009.As consideration, the Company paid the shareholders of RPS an aggregate of 27,829,291 shares of the Company’s common stock and options to purchase 100,000,000 shares of the Company’s common stock with an expiration date ofNovember 1, 2014 and an exercise price equal to one-tenth of the closing ask price for ten trading days prior to the exercise of the option.The options were contingent upon the Company increasing its authorized shares, which it did in March 2010.The RPS Acquisition is considered to be capital transactions in substance, rather than a business combination. That is, the RPS Acquisition is equivalent to the acquisition by RPS of Garb.Accordingly, the RPS Acquisition was accounted for as a change in capital structure, identical to that of a reverse acquisition. See “Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations, Critical Accounting Policies” and “Note 1 – Organization and Summary of Significant Accounting Principles” to our consolidated financial statements. RPS is a corporation organized under the laws of Germany engaged in the business of recycling and salvage. RPS is the holder of waste processing and recycling technology, know-how and client base that we believe are important to the future success of our business, including processes and procedures to manufacture rubber talc, a fine powder and is used in various products.We purchased RPS to acquire these assets.The RPS Acquisition effected the transfer of this technology, know-how and client base from RPS to Garb.Garb believes its technology portfolio now contains a leading line-up of equipment in the waste processing and recycling industries. Newview S.L. On January 15, 2010, RPS acquired 80% of the outstanding equity of Newview S.L., a company organized under the laws of Spain (“Newview”) from Igor Plahuta (the “Newview Acquisition”).In January 2009, Mr. Plahuta sold 20% of the outstanding equity of Newview to Artech Recyclingtechnik GmbH (“Artech”).This transfer to Artech is in the process of being unwound and the 20% ownership previously transferred to Artech will be returned to Mr. Plahuta and immediately transferred to Garb.We anticipate receiving the remaining 20% by year-ending December 31, 2012.The total maximum consideration that may be paid to Mr. Plahuta for the Newview Acquisition is €600,000 ($870,000), including cancellation of indebtedness owed by Mr. Plahuta to RPS of €300,000 ($435,000), cash up to €150,000 ($217,000) from the sale of a 45.47% participation in Sistema Proteccion Recursos, a company organized under the laws of Spain (“SPR”) when RPS consummates such sale and receives payment therefore, and cash up to €150,000 ($217,000) from profits of RPS based on a percent of gross sales of RPS during a certain period.Mr. Plahuta currently is the Managing Director of Newview. The transaction was accounted for as entities under common control. As the transaction combines two commonly controlled entities that historically have not been presented together, the resulting financial statements are, in effect, considered those of a different reporting entity. This resulted in a change in reporting entity, which requires retrospectively combining the entities for all periods presented as if the combination had been in effect since inception of common control. The financial information of previously separate entities, prior to the acquisition date, is now shown as combined. We purchased Newview to acquire certain patents and other technology we believe help complete our e-waste processing business and processes.Newview has no material operations.RPS has been involved in the recycling industry and specifically in the rubber and e-waste industry for over 6 years, providing solutions, technology, machines and consultancy to a variety of customers in Europe, Middle East, Africa and Russia.This technology has now become integrated into Garb’s sales network in North, Central and South America, complementing the established RPS network in Europe, the Middle East, Africa and Russia. Garb plans to further expand its sales network in Asia Pacific in the near future. On October 19, 2009 we entered an Addendum No. 1 to the RPS Agreement, pursuant to which, among other things, Garb consented to the Newview Acquisition. We anticipate the technology acquired in the RPS Acquisition and the Newview Acquisition will become the base for building Garb’s own plants over the next 10 years. Recent Developments On October 27, 2009, the Company consummated the acquisition of RPS.RPS provides equipment and products to the waste processing, energy and recycling industries. It supplies the enabling technologies for waste processing and recycling, from the single machines to entire plants, specializing but not limited to, waste rubber, municipal waste, domestic waste, waste to energy, electronic scrap and all derivatives relating to these industries, including rubber power, fine rubber particles, alloys of rubber, TPE-V and rubber, elastomers, compounds and technical rubber products from raw material, to processing, manufacturing and wholesaling available to both the recycling industry and original product manufacturers and producers. On January 15, 2010, RPS, acquired 80% of the issued and outstanding stock of Newview S.L.Newview holds certainproprietary information and other technology we believe will help complete our e-waste processing business and processes.This technology has now become integrated into our sales network. 2 On March 18, 2010, the Company received and accepted purchase orders to design, install and sell its first e-waste recycling plant to Soil Remediation Inc. (“SRI”) of Lowellville, Ohio for $13,492,000 (the “SRI Plant”). Building of the plant is expected to start by September 20, 2010, with commissioning planned by December 15, 2010.Proceeds from the sale of the SRI Plant are paid on certain milestones and benchmarks during the life of the project.Sale of the SRI Plant is subject to the buyer’s timely payment of milestone payments. This project was never started because the necessary funding was not obtained and the purchase orders were cancelled. On March 24, 2010, the Company acquired a 51% interest in a newly formed entity, eWaste USA, Inc., a Delaware corporation (“eWaste”).The Company along with its partners intended on building, owning and managing ten e-scrap (e-waste) plants on the East Coast of the United States.John Rossi, the President and Chief Executive Officer of the Company, is also the Chairman and Chief Executive Officer of eWaste. In September 2010 per the mutual agreement of the eWaste founders, eWaste USA, Inc. was dissolved. There was no activity in the entity prior to its dissolution. On April 10, 2010, the Company received and accepted purchase orders to design, install and sell another e-waste recycling plant to La Stella Maris Inc. of Virginia for $13,492,000 (the “La Stelle Maris Plant”). Building of the La Stella Maris Plant is expected to start by November 30, 2010, with commissioning planned by March 15, 2011.Proceeds from the sale of the La Stelle Maris Plant are paid on certain milestones and benchmarks during the life of the project.Sale of the La Stella Maris Plant is subject to the buyer’s timely payment of milestone payments. This project was never started because the necessary funding was not obtained and the purchase orders were cancelled. In June 2011 the Company signed a $20 million Equity Line of credit with Evolution Capital, LLC. The funding will be used to close on potential acquisitions currently under review and due diligence In addition GARB engaged DDR & Associates, a strategic consulting firm with years of expertise in helping small enterprises achieve their growth potential. The Company has yet to draw down any amounts on the line of credit. In August 2011 the Company announced it will form a JV partnership in Rome, Italy to build and operate an E-Waste plant in the Viterbo province. The plant will have 25,000 metric tons input and produce output in Copper, Aluminum, Alloys and Plastic. Once operational the plant will provide estimated revenues in excess of euro 11,000,000 ($15,400,000) and EBITA in excess of euro 6,000,000 ($8,400,000) per year of operation. All raw materials will be sold to local entities for further processing. The plant will be locally funded and initial funds are available to start the project. The JV will be 51% owned by Garb and 49% by a local group already present in the waste recycling business locally. The Company will then build, own and operate a 25,000 metric ton E-Waste plant. In August 2011, the Company formed a Joint Venture partnership that will act as the coordinating company for the managing and coordinating the growth and development of 7 E-waste plants throughout the United States. It is planned that the company will manage and co-ordinate the building of 7 E-Waste recycling facilities within the next 3 years. The JV will be funded through USCIS designated regional centers under the EB-5 Pilot Program for each E-Waste recycling facility in accordance with our planned schedule. It is estimated that each E-Waste recycling facility will cost as much as $15,000,000 to build depending on configuration and size of each recycling facility. The Joint Venture is owned 51% by the Company and 49% by ACG Consulting LLC. Three E-Waste recycling facilities are planned for operation during the 2013 calendar year with four additional recycling facilities to come on line during the 2014 calendar year. In October 2011 the Company formed a Joint Venture partnership in Italy to build and operate an E-Waste plant. The plant will have 25,000 metric tons input and produce output in Copper, Aluminum, Alloys and Plastic. The Joint Venture will be 51% owned by the Company and 49% by a localItalian group already present in the waste recycling business locally. The Company will then build, own and operate a 25,000 metric ton E-Waste plant. The estimated cost of the project including land, building and plant is expected to be approx. $25 million USD and is scheduled to be completed by September 2012. Garb Products Through Garb’s European subsidiaries, RPS and Newview, we believe Garb has acquired the necessary technology to make Garb the leading company in the world for the attainment of the ClosedCycle™ principal; which is: “Taking a product at the end of its life cycle, disintegrate it in its various components and reutilize each of the components to create another new or similar product, leaving no waste.”Garb believes that in order to satisfy the high demands placed on world resources it is necessary to continue to invest in research and development, primarily concentrating on transforming waste products into reusable raw materials. Garb’s machine and factory engineering expertise in refining and product finishing allows it to develop into new market areas and provide high value-added products in Fine Rubber Powder, Thermoplastics Elastomers, E-waste derivable products, gas, electricity, retreads, new tires, car recycling and precious metals. 3 Our Industry The industry in which Garb is operating is still in its maturing stages. Technological developments, the economic climate and the growing global awareness of waste as a possible raw material resource, are beginning to change the recycling industry, placing demands on the industry for new products and for new solutions that apply the ClosedCycle principal. It is Garb’s belief that with the increasing maturation of the industry Garb’s role will grow. With its knowledge of solutions, its comprehensive product portfolio, its experience and, above all, with people who understand the industry, Garb will translate its clients’ needs and its own requirements into profitable solutions that will provide the Company with a competitive advantage in the market. Our Markets Waste-to-Energy: Waste-to-energy is considered a renewable resource because its fuel source, garbage, is sustainable and non-depletable. According to the U.S. Environmental Protection Agency, waste-to-energy is a “clean, reliable, renewable source of energy.” In addition, fifteen U.S. states all recognize waste-to-energy power as renewable. Americans generated about 250 million tons of trash suitable for the production of waste-to-energy. A single Garb waste-to-energy plant will consume more than 900 tons of trash each day helping to solve this ever-growing waste problem while generating much-needed clean energy. Municipal waste consists of products that are combusted directly to produce heat and/or power and comprises waste produced by the residential, commercial and public services sectors that are collected by local authorities for disposal in a central location. The technology and processes in a Garb waste-to-energy plant turns garbage into energy using materials that range in size from the size of a pea to the size of a tree limb. The fuel can be wet or dry, and it varies greatly in energy content. E-Waste: There are wide variations in the energy used to recover metals from the earth’s crust. For example, copper and other precious metals ranks near the middle for energy required for extraction; this is higher than iron, zinc or lead, but is at considerable advantage to aluminum, titanium and magnesium, which require much larger quantities of energy to break down the ore into metallic form. For all metals, the recycling of scrap is considerably more energy and cost efficient than extraction from ores, and these precious metals have a high recycling rate—higher than other ores like iron, zinc or lead. E-waste is the material of choice when recovering high-value precious metals from consumer goods. Copper, gold and palladium’s recycle value is so great that premium-grade scrap normally has at least 95% of the value of primary metal from newly mined ore. The inescapable conclusion is that precious metals will continue their life of usefulness many times over into the future through our new generation recycling and processing technology. According to the U.S. Environmental Protection Agency, Americans generate 3.5 million tons of e-waste a year and currently only 15% of which is recycled. Considering the high value of the many resources derived from e-waste refinement and recycling, this market has just begun to be tapped. Rubber Waste: Over 11,000,000 million tons of old rubber, of which 6,000,000 tons are old rubber tires, have been accumulating in America every year. Producing one pound of recycled rubber versus one pound of new rubber requires only 29% of the energy. Rubber cannot be re-melted and so other methods are necessary to reduce or use the mountains of old tires that have accumulated over the years. The technology necessary to reduce and crumb tires is well developed. Large quantities of rubber granulate and powders are currently available on the American and European markets. Up to now, only inadequate use has been made to exploit the specific characteristics of the recycled rubber powder when making rubber products. The Garb technology and patented knowhow has developed a new material, called NanoRubber™. This super fine powder can be blended with natural rubber and used in many industries including retreading or tires. 4 We at Garb have a clear distinction between Crumb Production and Powder Production, which gives us two opportunities. Firstly to install pure powder lines behind existing high quality crumb production lines, secondly this provides a high demand for technical rubber in the technical rubber industry. For example, the waste from seal production is between 10%-15% on average, this means that the 10%-15% of raw rubber that is wasted can be directly transformed to powder and returned to the master batch supplier to be compounded. Patents, Trademarks and Proprietary Data The Company has received one United States patent on the OTR Tire Disintegrator System design (patent number 6,015,105). The patent expires in 2018. One patent has been issued to Garb in Canada that expires in 2015. Additional patents are pending in the United States and Canada. The Company does not hold patents on the plant and process to be used in connection with its proposed electricity, co-generation plants or nuclear remediation. Process The Company plans to exploit these patents if and when the board of directors of the Company (the “Board”) determines that the financing and timing is appropriate. It is not expected that such exploitation will occur in the foreseeable future and accordingly the patents have not been considered important to the Company’s immediate future. Employees The Company’s President and CEO, John Rossi, Chief Technical Officer, Igor Plahuta, and Chief Operations Officer, Alan Fleming each devote 40 hours, or more, per week to the Company’s business, as well as one additional engineer. All additional work is performed on a sub-contract basis. Additional personnel will be required when the Company expands its business or enters into agreements for construction of waste-to-energy plants, waste-rubber plants or e-scrap plants. The Company does not anticipate problems in finding suitable additional personnel. The Company believes its relationship with its employees to be good. The Company is not a party to any collective bargaining agreement. Research and Development During the years ended December 31, 2010 and 2009, the Company has not expended any funds on research and development activities. Garb plans to grow its R&D budget to 8% of its revenue by 2015. Environmental Regulation Neither the Company nor its subsidiaries believe that any of its activities result in harmful discharge of pollutants in the air, water or soil. Any power plants built by the Company in the future utilizing tires as fuel will be required to comply with state and federal regulations regarding the discharge of pollutants into the atmosphere. The Company believes that the plants can comply with such regulations without material impact on the Company. Available Information We file annual reports on Form10-K, quarterly reports on Form10-Q, current reports on Form8-K, proxy statements and other reports required pursuant to Sections 13(a) and 15(d) of the Exchange Act. 5 We make available free of charge through our investor relations Web site, www.ir-site.com/garb/sec.asp, our annual reports on Form10-K, quarterly reports on Form10-Q, current reports on Form8-K, proxy statements and all amendments to those reports filed or furnished pursuant to Sections13(a) and 15(d) of the Exchange Act, as soon as reasonably practicable after such material is electronically filed or furnished with the SEC. These reports may also be obtained without charge by contacting Investor Relations, Garb Oil & Power Corporation, 5278 S. Pinemont Dr. Suite C-110, phone: (801) 738-1355, e-mail: info@garbmail.com. Our Internet Web site and the information contained therein or incorporated therein are not intended to be incorporated into this Annual Report on Form10-K. In addition, the public may read and copy any materials we file or furnish with the SEC at the SEC’s Public Reference Room at 100FStreet, N.E., Washington,D.C. 20549 or may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. Moreover, the SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding reports that we file or furnish electronically with them at http://www.sec.gov. 1A.RISK FACTORS History of net losses/Going concern We have a history of incurring losses, minimal revenue and an accumulated deficit. These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern for a reasonable period of time. The Company’s ability to continue as a going concern is dependent upon its ability to generate sufficient cash flows to meet its obligations on a timely basis, to obtain additional financing as may be required, and ultimately to attain successful operations. We may not be able to achieve or maintain profitability and we may continue to incur significant losses in the future. In addition, we expect to continue to increase operating expenses as we implement initiatives to continue to grow our business. If our revenues do not increase to offset these expected increases in costs and operating expenses, we will not be profitable. Accordingly, we cannot assure you that we will be able to achieve or maintain profitability in the future. Current economic downturn. The current economic downturn and uncertainty in the financial markets in the United States and internationally may adversely affect our business and our financial results. If economies in the United States and internationally remain unstable or weaken, or if businesses or consumers perceive that these economic conditions may continue or weaken, we may experience declines in the sales. As a result, we cannot predict what impact the current economic downturn and uncertainty of the financial markets will have on our business, but expect that such events may have an adverse effect on our business and our financial results in the current quarter and future periods. Reliance on our key employees. Our success and future growth depends to a significant degree on the skills and continued services of our management team. Our future success also depends on our ability to attract and retain and motivate highly skilled technical, managerial, marketing and customer service personnel, including members of our management team. Our employees work for us on an at-will basis; however, the laws of some of the international jurisdictions where we may have employees in the future may require us to make statutory severance payments in the event of termination of employment. We plan to hire additional personnel in all areas of our business, both domestically and internationally. We may be unable to successfully attract or retain qualified personnel. Our inability to retain and attract the necessary personnel could adversely affect our business. Changes in financial accounting standards. A change in accounting standards or practices can have a significant effect on our reported results and may even affect our reporting of transactions completed before the change is effective. New accounting pronouncements and varying interpretations of accounting pronouncements have occurred and are likely to occur in the future. Changes to existing rules or the questioning of current practices may adversely affect our reported financial results or the way we conduct our business. 6 Conflicts of interest between our management and the Company. Conflicts of interest create the risk that management may have an incentive to act adversely to the interests of the Company. A conflict of interest may arise between the Company’s management’s personal pecuniary interest and their fiduciary duty to our stockholders. Limited internal controls. We currently have three directors all whom are officers of the company, so we rely on computer and manual systems without independent officers and employees to implement full, formal, internal control systems. Accordingly, we do not have separate personnel that provide dual signatures on checks, separate accounts receivable and cash receipts, accounts payable and check writing, or other functions that frequently are divided among several individuals as a method of reducing the likelihood of improper activity. This reliance on a few individuals and the lack of comprehensive internal control systems may impair our ability to detect and prevent internal waste and fraud. Inadequate disclosure controls and procedures. The Company does not have adequate personnel to review of day-to-day financial transactions, review of financial statement disclosures, or record, process, summarize and report within the time periods specified in SEC rules and forms for the period covered by this Report on Form 10-K. To remediate the control deficiencies, one of several specific additional steps is that the Company plans to undertake to employ a fulltime CFO to implement adequate systems of accounting and financial statement disclosure controls to comply with the requirements of the SEC and implement internal processes and controls for all day-to-day financial transactions.Our efforts to comply with disclosure controls and procedures are likely to continue to result in increased expenses and the commitment of significant financial and personnel resources.We can give no assurance that in the future such efforts will be successful. Need for additional capital We will need additional funds to cover expenditures in the completion, publications and marketing of our products. We will fund any additional amounts required for such expenditures through additional debt or equity financing, which may dilute the economic interest of existing stockholders, and any new equity securities we issue could have rights, preferences and privileges superior to those of holders of our common stock. Our Board can approve the sale of additional equity securities from our authorized share capital without stockholder consent. Inability to obtain additional financing. There can be no assurance that any proceeds we receive from additional debt or equity financing will satisfy our capital needs. There is no assurance that additional financing will be available when needed on terms favorable to us or at all. The unavailability of adequate financing on acceptable terms could have a material adverse effect on our financial condition and on our continued operation. Control of Company by officers and directors. As of December 31, 2010, John Rossi and Igor Plahuta, collectively owned 24.10% of all issued and outstanding common shares of the Company.They also own 100% of the Series A Preferred shares, which are convertible into 991,585,524 shares of common stock of the Company as of December 31, 2010.Additionally, Alan Fleming owns 15.4% of the Series B Preferred shares, which are convertible into 29,287,500 of common stock. Accordingly, by virtue of their ownership of shares, the stockholders referred to above acting together may effectively have the ability to influence significant corporate actions, even if other shareholders oppose them. Such actions include the election of our directors and the approval or disapproval of fundamental corporate transactions, including mergers, the sale of all or substantially all of our assets, liquidation, and the adoption or amendment of provisions in our articles of incorporation and bylaws. Such actions could delay or prevent a change in our control. See “Security Ownership of Certain Beneficial Owners and Management.” 7 Importance of predicting market preferences and accurately target buyers. The waste-to-energy, e-waste recycling and rubber-waste recycling industries have only, until recently, been minor industries in the United States.Over the past year there has been a steady increase in interest in these technologies and Federal and local governments have also given greater emphasis on these technologies.Because of this, there are several major companies currently positioning themselves to capture market share in these emerging industries.Although we believe Garb’s technologies are among the best in these industries, if we fail to predict market preferences, accurately target buyers, and properly market our technologies then sales will suffer.Furthermore, the successful development of new technologies and products will require us to anticipate the needs and preferences of the market and forecast market trends accurately. Consumer preferences tend to follow technological advances, which advances may also come from competitors. The development of products and application for these products requires high levels of innovation and a great understanding of industry and governmental standards and engineering practices.This process can be lengthy and costly. To remain competitive, we must continue to develop enhancements of our existing character base successfully. We cannot assure you that future products will be introduced or, if introduced, will be successful. The failure to enhance and extend our existing products or to develop and introduce products that achieve and sustain market acceptance and produce acceptable margins would harm our business and operating results. Infringement of third party intellectual property rights. In the course of our business, we may periodically receive claims of infringement or otherwise become aware of potentially relevant copyrights, trademarks or other intellectual property rights held by other parties. Upon receipt of this type of communication, we will evaluate the validity and applicability of allegations of infringement of intellectual property rights to determine whether we must negotiate licenses or cross-licenses to incorporate or use the proprietary copyrights or trademarks or other proprietary matters in or on our products. Any dispute or litigation regarding copyrights, trademarks or other intellectual property rights, regardless of its outcome, may be costly and time-consuming, and may divert our management and key personnel from our business operations. If we, our potential distributors or our manufacturers are adjudged to be infringing the intellectual property rights of any third party, we or they may be required to obtain a license to use those rights, which may not be obtainable on reasonable terms, if at all. And, we may incur costs in revising certain products so as to not infringe on others rights. We also may be subject to significant damages or injunctions against the development and sale of some or all of our products or against the use of a trademark in the sale of some or all of our products. We do not have insurance to cover any such claim of this type and may not have sufficient resources to defend an infringement action. Affect of officer and director indemnification. The officers and directors of the Company are entitled to certain indemnification protections under Utah law.If our directors or officers become exposed to liabilities triggering those indemnification obligations, we could be exposed to unreimbursable costs, including legal fees. Extended or protracted litigation subject to indemnification could have a material adverse effect on our cash flow. Volatile stock price. The market price of our common stock will likely fluctuate significantly in response to a number of factors, some of which are beyond our control.These factors include, but are not limited to, variations in our quarterly operating results; changes in financial estimates of our revenues and operating results by securities analysts; changes in market valuations; announcements by us of significant contracts, acquisitions, strategic partnerships, joint ventures or capital commitments; additions or departures of key personnel; future sales of our common stock; stock market price and volume fluctuations attributable to inconsistent trading volume levels of our stock; commencement of or involvement in litigation. Authorization of Preferred Stock. Our Articles of Incorporation authorize the issuance of up to 50,000,000,000 shares of preferred stock with rights, preferences and privileges senior in many respects to the Company’s common stock. Our Board is empowered, without stockholder approval, to issue preferred stock with liquidation, conversion, voting, anti-dilution or other rights which could adversely affect the voting power, economic interests or other rights of the holders of the common stock. The preferred stock could be utilized, under certain circumstances, as a method of discouraging, delaying or preventing a change in control of the Company. 8 Audit compliance costs. An immediate and specific risk relates to the our ability to achieve and maintain effective internal controls in accordance with Section 404 of the Sarbanes-Oxley Act the failure of which could lead to loss of investor confidence in our reported financial information. Pursuant to Section 404 of the Sarbanes-Oxley Act of 2002, we will be required to furnish a report by our management on our internal control over financial reporting. If we cannot provide reliable financial reports or prevent fraud, then our business and operating results could be harmed, investors could lose confidence in our reported financial information, and the trading price of our stock could drop significantly. In order to achieve compliance with Section 404 of the Act, we will need to engage in a process to document and evaluate our internal control over financial reporting, which will be both costly and challenging. In this regard, management will need to dedicate internal resources, engage outside consultants and adopt a detailed work plan. 1B. UNRESOLVED STAFF COMMENT Not Applicable. 2. PROPERTIES The Company’s executive offices are located at 5248 Pinemont Drive, Suite C-110, Murray, Utah 84123 under a two year lease. The offices consist of approximately 1,200 square feet. 3. LEGAL PROCEEDINGS Not Applicable. 4. (REMOVED AND RESERVED) Not Applicable. 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED SHAREHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The Company’s common stock is traded in the over-the-counter market. The representative bid and asked quotations are posted on the National Association of Securities Dealers OTC Bulletin Board under the symbol GARB. On December 31, 2010 there were approximately 661 holders of record of the common stock of the Company and the Company believes there were approximately 1,000 beneficial owners. The following table sets forth the range of high and low representative bid quotations for the periods indicated. (Fiscal Year) High Low (Period) 1st Quarter 2nd Quarter 3rd Quarter 4th Quarter 1st Quarter 2nd Quarter 3rd Quarter 4th Quarter 9 The foregoing over-the-counter quotations are inter-dealer quotations without retail mark-ups, mark-downs or commissions and may not represent actual transactions. Dividends No cash dividends have been paid by the Company in the past, and dividends are not contemplated in the foreseeable future. Utah law currently prohibits the payment of dividends since the Company’s liabilities exceed its assets. Dividends will be dependent directly upon the earnings of the Company, financial needs, and other similar unpredictable factors. For the foreseeable future, it is anticipated that any earnings that may be generated from the operations of the Company will be used to finance the operations of the Company and dividends will not be declared for shareholders. The Company is not subject to any contractual restrictions on the payment of dividends. Compensation Plans The Company has no equity compensation plans under which equity securities of the Company are authorized for issuance. Sales of Unregistered Securities The table below sets forth all issuances of unregistered securities during the years ended December 31, 2010, and December 31, 2009, including the name of the purchaser, the number of shares, price per share, class and series of security sold, form of consideration paid and date of the issuance. Purchaser Shares Price Per Share Consideration Date Class/Series Leroy Jackson @ $.0100 Cash 1/2010 Common Premier Media Services, Inc. @ $.0350 Services 1/2010 Common Premier Funding & Financial Marketing @ $.0350 Services 1/2010 Common Outsourced Associates @$2.50 Services 4/23/2010 Preferred B Richard Papeleo @ $.0450 Services 4/27/2010 Common Andrea Van Graan @2.50 Services 5/2/2010 Preferred B Greg Shepard @ $.0300 Satisfaction of indebtedness 5/6/2010 Common La Stella Maris @$2.50 Cash 5/10/2010 Preferred B Joe Uhe @$2.50 Cash 5/10/2010 Preferred B Dorothy Ludiciani @$2.50 Cash 5/12/2010 Preferred B 10 Purchaser Shares Price Per Share Consideration Date Class/Series Bill Gaffney, Sr. @$2.50 Cash 5/12/2010 Preferred B Tim Manucci @$2.50 Cash 5/12/2010 Preferred B Soil Remediation @$2.50 Cash 5/12/2010 Preferred B Joseph Van Oudenhove III @$2.50 Cash 5/12/2010 Preferred B Jacqueline Hayes @$2.50 Cash 5/12/2010 Preferred B Jason Carcelli III @$2.50 Cash 5/12/2010 Preferred B Robert D Carcelli III @$2.50 Cash 5/12/2010 Preferred B Ron Carcelli, Jr. @$2.50 Cash 5/12/2010 Preferred B Ron Carcelli, Sr. @$2.50 Cash 5/12/2010 Preferred B Steve Grueber @$2.50 Cash 5/12/2010 Preferred B LMW Holding Company @$2.50 Services 5/12/2010 Preferred B David Gennaro @$2.50 Services 5/12/2010 Preferred B Robert Carcelli, Jr. @$2.50 Services 5/12/2010 Preferred B Matthew Shepard @$5.00 Satisfaction of indebtedness 5/12/2010 Preferred B Bill Ve Anderson @$5.00 Satisfaction of indebtedness 5/12/2010 Preferred B Alan Fleming @$2.50 Services 5/12/2010 Preferred B Preston Olsen @$2.50 Cash 5/12/2010 Preferred B Jacqueline Ward @$2.50 Cash 5/12/2010 Preferred B 11 Purchaser Shares Price Per Share Consideration Date Class/Series John Wright @$2.25 Cash 5/12/2010 Preferred B Monica Wright @$2.25 Cash 5/12/2010 Preferred B Nichole Wright @$2.25 Cash 5/12/2010 Preferred B Joseph Wright @$2.25 Services 5/12/2010 Preferred B John Brewer @$4.45 Satisfaction of indebtedness 5/12/2010 Preferred B Garbilizer @$4.45 Satisfaction of indebtedness 5/12/2010 Preferred B Ken Riter @ $.0300 Services 5/12/2010 Common Denise Rose @ $.0300 Services 5/12/2010 Common Herbert Kuglmeier @ $.0300 Services 5/12/2010 Common John Rossi @ $.0430 @ $.0010 @ $.0010 Interest Services Cash 5/12/2010 Common Common Common Commodities Trading Corporation @ $.0300 Satisfaction of indebtedness 5/17/2010 Common Marcia Coyne @ $.0040 Cash 5/17/2010 Common James Mickler @$2.50 Cash 5/18/2010 Preferred B Outsourced Associates @$2.50 Cash 5/18/2010 Preferred B Stock Guru @ $.0070 Pre-paid services 10/1/2010 Common Asher Enterprises Inc. @ $.0055 Satisfaction of indebtedness 10/15/2010 Common John C. Brewer @ $.0150 Satisfaction of indebtedness 7/8/2009 Common RMT Trust @ $.0044 Cash 7/8/2009 Common Wright Enterprises @ $.0037 Cash 10/17/2009 Common 12 Purchaser Shares Price Per Share Consideration Date Class/Series Joseph Wright @ $.0035 Cash 10/17/2009 Common John Rossi @ $0.025 Shares of RPS pursuant to the RPS Acquisition 10/27/2009 Common Igor Plahuta @ $.025 Shares of RPS pursuant to the RPS Acquisition 10/27/2009 Common Wallace Boyack @ $.0100 Satisfaction of indebtedness 11/4/2009 Common John Rossi @ $.0096 Cash 12/7/2009 Common No underwriters were used in the sale of any unregistered shares of the Company in the past two years ending December 31, 2010.All unregistered shares of the Company sold in the past two years ending December 31, 2010 were issued to accredited investors in reliance to the private placement exemption from registration under Section 4(2) of the Securities Act and Rule 506 under the Securities Act. 6. SELECTED FINANCIAL DATA Not Applicable. 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following Management’s Discussion and Analysis of Financial Condition and Results of Operations should be read in conjunction with our Consolidated Financial Statements and related Notes included in PartII. Item8 of this Annual Report. This discussion contains forward-looking statements based on current expectations that involve risks and uncertainties, such as our plans, objectives, expectations and intentions, as set forth under “Cautionary Note Regarding Forward-Looking Statements.” Our actual results and the timing of events could differ materially from those anticipated in these forward-looking statements as a result of various factors, including those set forth in the following discussion and in PartI. Item1A “Risk Factors” and elsewhere in this Annual Report. Unless otherwise indicated, all references to a year reflect our fiscal year that ended on December31, 2010. Management of the Company is pursuing avenues of generating cash or revenues during the next twelve months. The Company is pursuing sales of its waste-to-energy, waste-rubber and e-scrap plants on which the Company would earn a commission. The Company is also attempting to interest purchasers, or potential purchasers, of Garb shredders and plants in establishing joint ventures. The Company also continues to pursue financing to build, commission and operate its own waste refinement and recycling plants. Management also believes that with the new line-up of next-regeneration machines, industry expertise, website and marketing strategies that are now implemented, the potential for machinery and plant sales has increased. There is no assurance that the Company will be able to obtain cash flow from operations or to obtain additional financing. If these are not available to the Company, the Company may not be able to continue operations. While management remains hopeful that one or more transactions will proceed, no assurances can be expressed as to the Company’s continuing viability in the absence of revenues. Current funding has come from operations and sales and the Company is currently in negotiations with several investment sources for equity investment in the Company, which if successful, will satisfy long-term operations and capital expenditures. There are no guarantees that such negotiations will be successful. Operating expenses for the Company have been paid in part from short-term unsecured notes from shareholders and the issuance of stock of the Company. At December 31, 2010 the Company had a deficit in working capital (current liabilities in excess of current assets) of $4,294,857. The working capital deficit at December 31, 2009 was $5,464,218. The decrease in working capital deficit when compared to December 31, 2009 was the result of the re-classification of $3,150,000 of Stock options payable to additional paid in capital due to the Company’s increased authorized shares and an increase in prepaid expenses and a decrease in Notes payable-related party and accrued interest related party, offset in part by an increase in Notes payable, accounts payable and accrued expenses, accrued interest and wages payable. 13 Revenues During the years ending December 31, 2010 and 2009, the Company recognized revenue from sales of $0 and $99,416, respectively. The Company does not expect to have revenues for the foreseeable future until their e-waste plants are opened. Operating expenses The Company’s 2010 operating expenses increased $1,736,370 or 287.2% to $2,341,000 when compared to the 2009 operating expenses of $604,630. This increase is mainly attributable to increases in consulting fees of approximately $622,000, professional fees of $369,000, salaries and wages of $207,000, and travel expenses of $115,000 when compared to the year ended December 31, 2009. These increases are mostly attributable to our acquisition of RPS and Newview and our SEC reporting requirements. Other Income(Expense) For year ended December 31, 2010 our other income (expense) increased by $761,289, or 700.2%, from $(108,717) to $(870,006) when compared to the year ended December 31, 2009. The increase is a result of an increase in interest expense of approximately $604,000 or 664.4%, related to the Company’s increase in notes payable and the loss on extinguishment of debt of $360,921. These increases are offset in part by the $190,589 gain on sale of investments recognized in other income during the year ended December 31, 2010. The Company expects its interest expense to continue to increase as it funds its operations with debt. Inflation and changing prices have not had a material impact on the Company net sales, revenues or on income from continuing operations. Liquidity and Capital Resources As of December 31, 2010, we had $2 in cash and total liabilities of $4,448,395, compared to $19,657 of cash and total liabilities of $6,043,010 as of December 31, 2009. Additionally, our current liabilities exceeded our current assets by $4,298,463 as of December 31, 2010. Additionally, we have incurred substantial losses in this and prior fiscal years, and we have recorded negative cash flows from operations in this and prior fiscal years.Net loss for the year ended December 31, 2010 was $3,212,123 compared to a net loss of $616,491 in 2009. On a per share basis, the net loss for the year ended December 31, 2010 was $(0.03) compared to net loss of $(0.01) in 2009.Operating losses are expected to continue until such time, if ever, as the Company receives sufficient revenues from the sale of shredders, plants, or other operations. There is no assurance that the Company will ever be profitable. The ongoing losses have created substantial pressure on the Company’s liquidity and our management cannot provide any assurance that the Company’s current finances will enable us to implement our plans and satisfy our estimated financial needs over the next 12 months.We are actively seeking additional sources of financing to fund our operations for the foreseeable future. In January 2010, the Company approved the issuance of 50,000 common shares to LeRoy Jackson for cash at a price per share of $0.10 for aggregate gross proceeds of $5,000 in an unregistered sale of securities. In March 2010, the Company entered into a Stock Purchase Agreement with John Rossi and Igor Plahuta for the sale and issuance of one (1) share of Class A Preferred Stock to each of Mr. Rossi and Mr. Plahuta (the “Class A Issuance”).The shares were issued in satisfaction of $134,790 (€100,000) owed by the Company to Mr. Rossi and Mr. Plahuta. In January 2010, the Company approved the issuance of 500,000 shares of Common Stock to Premier Media Services, Inc. (“PMS”) pursuant to that certain Agreement by and between the Company and PMS dated February 27, 2010 (the “PMS Agreement”), at a per share price of $0.035 for $17,500 for services provided.The PMS Agreement provides, among other things, that Company will pay PMS for the first three months of the PMS Agreement, a monthly fee of $7,500 cash or $12,500 in stock, and that Company also will issue options to PMS to purchase the following number of shares of Common Stock at the following exercise prices per share (i) 100,000 shares at $0.15, (ii) 100,000 shares at $0.25, (iii) 100,000 at $0.35, (iv) 100,000 shares at $0.50 and (v) 100,000 shares at $1.00, each with a exercise period of five (5) years from the date of the Agreement (collectively, the “ PMS Options ”).The Company recognized an expense of $14,900 related to the issuance of these stock options. In January 2010, the Company approved the issuance of 50,000 shares of Common Stock to Premier Funding & Financial Marketing Service LLC (“PFFM”) pursuant to that certain Agreement by and between the Company and PFFM dated January 14, 2010 for $1,750 for services provided. The services were valued at the market price of the stock. 14 In April 2010, the Company approved the issuance of 500,000 shares of Common Stock to Richard Papaleo pursuant to that certain Consulting Agreement by and between the Company and Mr. Papaleo dated April 1, 2010 for $22,500 for services provided. The services were valued at the market price of the stock. In April 2010, the Company approved the issuance of an aggregate of 1,219 shares of Class B Preferred Stock for an aggregate of $3,048 of services provided. The services were valued at the market price of the stock. In May 2010, the Company approved the issuance of an aggregate of 75,000 shares of Class B Preferred Stock to a consultant for an aggregate of $187,500 of services provided. The services were valued at the market price of the stock. In May 2010, the Company approved the issuance of 6,469,187 shares of Common Stock to Greg Shepard for forgiveness of $103,507 of debt and $4,000 worth of common stock payable. Because the Company approved the issuance of the shares at a discount to the market price on the date of issuance it recognized $86,569 as a loss on forgiveness of debt. In May 2010, the Company approved the issuance of an aggregate of 150,000 shares of Common Stock to various consultants for an aggregate of $4,500 of services provided. The services were valued at the market price of the stock. In May 2010, the Company approved the issuance of an aggregate of 10,000 shares of Class B Preferred Stock to various consultants for an aggregate of $25,000 of services provided. The services were valued at the market price of the stock. In May 2010, the Company approved the issuance of an aggregate of 13,480 shares of Class B Preferred Stock to various purchasers for aggregate gross proceeds of $33,700. In May 2010, the Company approved the issuance of an aggregate of 23,198 shares of Class B Preferred Stock to former officers of the Company in satisfaction of accrued wages totaling $115,988. In May 2010, the Company approved the issuance of 7,389 shares of Class B Preferred Stock to former officers of the Company, for forgiveness of $36,943 of debt. In May 2010, the Company approved the issuance of 11,715 shares of Class B Preferred Stock to an officer and director of the Company, in satisfaction of $29,286 owed for expense reimbursement. In May 2010, the Company approved the issuance of 10,625,000 shares of Common Stock to the President and CEO of the Company. 2,625,000 shares were for replacement of shares of Common Stock sold to third parties to raise capital for the Company, 7,000,000 shares was for interest expense of $245,000 and 1,000,000 shares were for services valued at $42,000. In May 2010, the Company approved the issuance of 11,404 shares of Class B Preferred Stock for aggregate gross proceeds of $25,732. In May 2010, the Company approved the issuance of 18,290,155 shares of Common Stock to an entity owned by a former Officer and Director of the Company for forgiveness of $274,352 of debt. Because the Company issued the shares at a discount to the market price on the date of issuance it recognized $274,352 as a loss on forgiveness of debt. In May 2010, the Company approved the issuance of 50,000 shares of Class B Preferred Stock to a related party of the Company for forgiveness of $222,734 of debt. In June 2010, the Company approved the issuance of 2,500,000 shares of Common stock for aggregate gross proceeds of $10,000. In July 2010, the Company approved the issuance of 1,600 shares of Class B Preferred Stock for aggregate gross proceeds of $4,000. In October 2010 the Company approved the issuance of 6,500,000 shares of stock as pre-paid consulting fees in the amount of $45,500. 15 In December 2010 a convertible note holder converted $8,621 of their convertible note into 1,562,500 shares of the Company’s common stock. In March 2010, the Company borrowed $50,000 from Asher Enterprises Inc. (“Asher”) pursuant to a convertible promissory note (the “Asher Note”). The Asher Note bears interest at 8% per annum and has a maturity date of December 5, 2010. Asher has the right to immediately convert the Asher Note before the maturity date, into shares of the Company’s common stock at a discount of 42% of the average of the lowest 3 days’ trading prices of Common Stock of the 10 days prior to the conversion date. In May 2010, the Company borrowed $40,000 from Asher Enterprises Inc. pursuant to a convertible promissory note under the same terms and conditions as stated in the previous paragraph. In May 2010, the Company borrowed $45,000 from Asher Enterprises Inc. pursuant to a convertible promissory note under the same terms and conditions as stated in the previous paragraph. On March 18, 2010, the Company received and accepted purchase orders to design, install and sell the SRI Plant for $13,492,000. Building of the plant was expected to start by September 20, 2010, with commissioning planned by December 15, 2010. The SRI Plant Project was discontinued due to the unavailability of funds to the project partners. On April 10, 2010, the Company received and accepted purchase orders to design, install and sell the La Stelle Maris Plant for $13,492,000. Building of the La Stella Maris Plant was expected to start by November 30, 2010, with commissioning planned by March 15, 2011.The La Stelle Maris Plant project was discontinued due to the unavailability of funds to the project partners. For the fiscal year ended December 31, 2010, the Company’s Net Cash from Operating Activities was $(420,027) compared to $(81,102) for the year ended December 31, 2009.The decrease in Net Cash from Operating Activities between the two periods resulted from an increase in net loss of $2,595,632 and the gain on sale of investment of $190,589, offset in part by debt issued for services of $500,000, stock issued for services of $333,086, loan fees of $201,046, the loss on forgiveness of debt of $360,921, and an increase in accounts payable and accrued interest. For the fiscal year ended December 31, 2010, the Company’s Net Cash from Investing Activities was $109,645 compared to $858 for the comparable period in 2009.The increase in Net Cash from Investing Activities between the two periods resulted from an increase in proceeds from sale of investments. For the fiscal year ended December 31, 2010, Net Cash from Financing Activities was $226,982 compared to $92,918 for the comparable period in 2009.The increase in Net Cash Provided from Financing Activities was due to net proceeds from convertible debentures of $136,902, and the proceeds from issuance of Series B preferred shares of $63,433, proceeds from the issuance of commons shares of $32,500, proceeds from related party notes of $57,585, offset in part by payments on notes payable-related party of $84,120. Critical Accounting Policies and Estimates We believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of our consolidated financial statements. Basis of Presentation - Going Concern. The accompanying consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the ordinary course of business. As shown in the consolidated financial statements, during the years ended December 31, 2010 and 2009, the Company has incurred a net loss of $3,212,123 and $616,491, respectively, and as of December 31, 2010, the Company’s accumulated deficit was $4,109,532. These factors, among others, raise substantial doubt that the Company can continue as a going concern for a reasonable period of time. The consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amount and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company’s ability to continue as a going concern is dependent upon its ability to generate sufficient cash flows to meet its obligations on a timely basis, to obtain additional financing as may be required, and ultimately to attain successful operations. Management is continuing its efforts to obtain the necessary financing as may be required to generate sufficient cash flows for future operations. Management is pursuing avenues of generating cash or revenues during the next twelve months. The Company is pursuing sales of its waste-to-energy, waste-rubber and e-scrap plants on which the Company would earn a commission. The Company is also attempting to interest purchasers, or potential purchasers, of Garb shredders and plants in establishing joint ventures. The Company also continues to pursue financing to build, commission and operate its own waste refinement and recycling plants. Management also believes that with the new line-up of next-regeneration machines, industry expertise, website and marketing strategies that are now implemented, the potential for machinery and plant sales has increased. 16 There is no assurance that the Company will be able to obtain cash flow from operations or to obtain additional financing. If these are not available to the Company, the Company may not be able to continue operations. While management remains hopeful that one or more transactions will proceed, no assurances can be expressed as to the Company’s continuing viability in the absence of revenues. Current funding has come from operations and sales and the Company is currently in negotiations with several investment sources for equity investment in the company, which if successful, will satisfy long-term operations and capital expenditures. There are no guarantees that such negotiations will be successful. Principles of Consolidation. The consolidated financial statements include the accounts of Garb and its subsidiaries, RPS (100% owned) and Newview (80% owned by RPS). All significant intercompany accounts and transactions have been eliminated in consolidation. Revenue Recognition. Revenue is recognized when the following criteria are met: 1. persuasive evidence of an arrangement exists, which is generally in the form of a signed contract which specifies a fixed price, 2. the sales amount is determinable, 3. when title is transferred, which is when goods shipped to the customer has been received and accepted or services have been rendered, and 4. collection is reasonably assured.In the past the Company has engaged in consulting activities but currently has no consulting contracts, revenue from these activities or expectations for such in the foreseeable future. Stock-Based Compensation. The Company records expense associated with the fair value of stock-based compensation. For fully vested stock and restricted stock grants the Company calculates the stock based compensation expense based upon estimated fair value on the date of grant. For stock options, the Company uses the Black-Scholes option valuation model to calculate stock based compensation at the date of grant. Option pricing models require the input of highly subjective assumptions, including the expected price volatility. Changes in these assumptions can materially affect the fair value estimate. Concentration of Credit and Other Risks. The Company maintains cash in federally insured bank accounts. At times these amounts exceed insured limits. The Company does not anticipate any losses from these deposits. The Company had zero and one customers whose sales were greater than 10% for the years ended December 31, 2010 and December 31, 2009, respectively. Sales to the Company’s one customer whose sales were greater than 10% for the year ended December 31, 2009 totaled 86% of total revenues in 2009. The Company’s December 31, 2010 and 2009 accounts receivable was due entirely from one customer. As the Company had no revenues for the year ending December 31, 2010, there is currently no concentration of credit risk. Foreign Currency. The financial statements of our foreign subsidiaries are measured using the local currency, the euro, as the functional currency.All assets and liabilities are translated into U.S. Dollars at year-end rates of exchange and results of operations are translated at average rates for the year. Equity transactions are translated at historical rates at the time of the transactions. Gains and losses resulting from these translations are included in accumulated other comprehensive income (loss) as a separate component of stockholders’ equity. Newly Issued Accounting Pronouncements In January 2009, the Securities and Exchange Commission ("SEC") issued Release No. 33-9002, "Interactive Data to Improve Financial Reporting." The final rule requires companies to provide their financial statements and financial statement schedules to the SEC and on their corporate websites in interactive data format using the eXtensible Business Reporting Language ("XBRL"). The rule was adopted by the SEC to improve the ability of financial statement users to access and analyze financial data. The SEC adopted a phase-in schedule indicating when registrants must furnish interactive data. Under this schedule, the Company will be required to submit filings with financial statement information using XBRL commencing with its June 30, 2011, quarterly report on Form 10-Q. The Company has taken the steps necessary to comply with the XBRL reporting requirements commencing with its June 30, 2011 quarterly report on Form 10-Q. 17 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA [The remainder of this page was intentionally left blank] 18 GARB OIL & POWER CORPORATION AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS December 31, 2010 and 2009 F - 1 C O N T E N T S Report of Independent Registered Public Accounting Firm F-3 Consolidated Balance Sheets F-4 Consolidated Statements of Operations F-6 Consolidated Statements of Stockholders’ Equity (Deficit) F-7 Consolidated Statements of Cash Flows F-8 Notes to the Consolidated Financial Statements F-9 F - 2 Report of Independent Registered Public Accounting Firm To the Board of Directors Garb Oil & Power Corporation Salt Lake City, Utah We have audited the accompanying consolidated balance sheets of Garb Oil & Power Corporation and subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of operations, stockholders' equity (deficit), and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.
